Citation Nr: 0703148	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased disability rating for Crohn's 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
arthralgia, evaluated as 40 percent disabling from April 7, 
2005, and 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2002.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was most recently before the Board in 
June 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board also notes that during the course of the appeal, 
the RO issued a rating decision in March 2006 which granted a 
40 percent evaluation for the veteran's arthralgia, effective 
April 7, 2005.  


FINDINGS OF FACT

1.  The veteran's Crohn's disease is not more than moderately 
severe.  

2.  For the period prior to April 7, 2005, the veteran's 
arthralgia/arthritis was productive of no significant 
functional impairment and no significant impairment of 
health; there were no incapacitating exacerbations during 
this period.

3.  For the period from April 7, 2005, to January 2, 2006, 
the veteran's arthralgia/arthritis was manifested by slight 
limitation of motion of the cervical spine; it was not 
productive of definite impairment in health or incapacitating 
episodes.  

4.  For the period beginning January 3, 2006, the disability 
has not been productive of definite impairment in health or 
incapacitating episodes, but has resulted in pain on motion 
of the proximal interphalangeal and metacarpophalangeal 
joints of several fingers of both hands; pain on motion of 
the knees and ankles; limitation of forward flexion of the 
cervical spine to 35 degrees, and limitation of forward 
flexion of the lumbar spine to 60 degrees.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's Crohn's disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323 (2006).

2.  For the period prior to April 7, 2005, a rating in excess 
of 20 percent is not warranted for the veteran's 
arthralgia/arthritis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5003 and 5009 
(2006).

3.  For the period from April 7, 2005, to January 2, 2006, a 
rating in excess of 40 percent is not warranted for the 
veteran's arthralgia/arthritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 5003 
and 5009 (2006).



4.  For the period beginning January 3, 2006, the veteran's 
arthralgia/arthritis warrants a 20 percent rating for the 
lumbar spine, a 10 percent rating for the cervical spine, a 
10 percent rating for the right hand, a 10 percent rating for 
the left hand, a 10 percent rating for the right knee, a 10 
percent rating for the left knee, a 10 percent rating for the 
right ankle, and a 10 percent rating for the left ankle.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5002, 5003, 5216-5230, 5235-5243,5260, 5261, 
5271 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the veteran was provided the notice 
required by the VCAA and the implementing regulation, to 
include notice that he should submit any pertinent evidence 
in his possession, by letters mailed in August 2005 and April 
2006, after the initial adjudication of the claims.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board acknowledges that Volume I of the veteran's claims 
file has reportedly been lost and consequently, only Volume 
II is currently before the Board.  A notation on Volume II 
indicates that Volume I is filed in the Inactive Records 
Section of the Adjudication Division of the RO in Togus, 
Maine.  In August 2003 and June 2005 remands, the Board 
directed the AMC or the RO to make an additional search for 
the missing Volume I of the veteran's claims files.  The 
record now before the Board indicates that in October 2004, 
August 2005 and November 2005, the AMC requested the Togus RO 
to make another search for the missing Volume I, and that, if 
the file was not located to "please respond accordingly."  
The record also indicates that in August 2005 and November 
2005, the Togus RO notified the AMC that after making 
additional searches, the veteran's missing claims file still 
was not located.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because these records, if they existed, remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Efforts have been made to locate the missing claims file, but 
no additional records have been located.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  Such is the case with the matter 
at hand.  

The Board notes that, besides Volume I of the veteran's 
claims file, all pertinent evidence has been obtained in this 
case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA to the extent 
required under the circumstances presented in this case.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability.  

As previously stated, the Volume I of the veteran's claims 
folder is missing from the record.  However, a rating 
decision dated in December 1979 indicates that the veteran 
originally filed a claim for compensation in October 1979.  
The same December 1979 rating decision indicates that the 
veteran was granted a 60 percent evaluation for regional 
enteritis from July 1, 1974, and based on the results from a 
VA examination conducted in November 1979; his rating was 
reduced to 30 percent, effective March 1, 1980.  

Following the December 1979 decision, the veteran's service-
connected disability was recharacterized as a 
gastrointestinal condition and in a May 1993 decision, the RO 
continued the 30 percent evaluation for this disorder.  

In an October 1995 decision, the RO, again referring to the 
veteran's service-connected disability as regional enteritis, 
continued the 30 percent evaluation for this disorder.  
However, in the same decision, the RO also awarded the 
veteran service connection for arthralgia as secondary to the 
service-connected disability of regional enteritis.  A 20 
percent rating was assigned, effective May 10, 1995.

In February 2001, the veteran submitted a statement, 
requesting an increased rating for his service-connected 
disabilities.  

In March 2001, the veteran was afforded a VA examination to 
determine the level of severity of his service-connected 
disabilities.  The report of the March 2001 examination 
indicates that the veteran complained of intermittent pain in 
is proximal interphalangeal (PIP) joints, wrists, knees and 
ankles, manifested primarily by morning stiffness with the 
stiffness lasting for 30 to 60 minutes.  The veteran reported 
that his joints felt swollen in the morning, but there was 
rarely any overt swelling, increased redness or heat 
associated with the joint discomfort.  The examiner noted 
that the veteran had been taking Celebrex for his arthropathy 
symptoms and this medication was very effective in providing 
the veteran some relief.  However, the veteran became 
intolerant of the medication and had to stop using it.  

On physical examination, the veteran's joints revealed no 
swelling; there was no synovial thickening, no increased heat 
or redness.  The veteran demonstrated a 5/5 grip strength 
bilaterally; the PIP joints were diffusely tender, but 
without restricted motion; the veteran was able to 
approximate thumb to all the other digits; and there was no 
swelling of the wrists, knees or ankles, with full range of 
motion of those joints, but the joints were tender.

The veteran still reported having between 3 to 6 very loose 
bowel movements per day with a great deal of mucus discharge 
on his good days and on bad days, he would have up to 12 
bowel movements.  He also reported experiencing acute flare-
ups in which he would have 10 to 12 bowel movements per day 
for several weeks.  The examiner also noted that the 
veteran's appetite was decent at that time and his weight was 
stable within the 225 pound range.  However, the veteran 
reported having nausea without vomiting, listlessness and 
crampy, lower right quadrant pain that was preventing him 
from putting in a full day's work.

The examiner's assessment was that the veteran did not have 
irritable bowel syndrome, rather, his symptoms were 
consistent with a diagnosis of Crohn's disease.

In an August 2001 rating decision, the RO redesignated the 
veteran's service-connected regional enteritis disability as 
Crohn's disease, and continued the 30 percent evaluation for 
this disorder.  The RO also continued the 20 percent 
evaluation for arthralgia.

The veteran presented testimony in support of his claims at a 
video conference hearing before the undersigned in December 
2002.  

Outpatient treatment records from the VA Medical Center in 
Togus, Maine show that the veteran was followed for various 
disorders, including Crown's disease and arthralgia.  The 
records do not document any incapacitating episodes during 
the period of this claim.  He was noted to have limitation of 
motion of his left shoulder in June and July 2003, but this 
was attributed to tendonitis.  A small anastomotic ulcer was 
found on a colonoscopy in June 2004.  It was believed to be 
related to the veteran's Crohn's disease.  An April 7, 2005, 
rheumatology consultation report by Dr. Margaret Dusten 
indicates that the veteran was taking Remicade, which had 
quieted his inflammatory joint disease significantly in the 
past and that currently, most of his pain was mechanical.  
The doctor also indicated that the veteran demonstrated poor 
posture and poor body mechanics.  On objective examination, 
the doctor noted that there was stiffness in the neck and 
back and both the neck and back were quite painful.  She also 
noted that the veteran had difficulty with turning his head 
from side to side which hindered his ability to drive a car.  
The report also indicates that the veteran reported pain in 
the top of the foot, the great toes, the knees, the hips and 
the greater trochanter regions.  The doctor also noted the 
presence of some lower extremity edema and varicose veins and 
that the veteran's stance was very stooped with a kyphotic 
posture.  She also indicated that the veteran's feet were 
tender; the left knee had creiptance but no heat or effusion; 
and the spinal cord was somewhat tender to palpation 
especially in the lumbar spine.  However, no synovitis was 
noted in the hands, elbows or wrists, and X-rays showed only 
minor osteophytes.  The examiner diagnosed sacroiliitis and 
inflammatory arthritis by history only.  She suspected that 
the veteran had degenerative joint disease of multiple 
joints.  

In response to the Board's June 2005 Remand, the veteran was 
afforded his most recent VA examination on January 3, 2006.

With regard to the veteran's Crohn's disease, the examiner 
noted that since his last VA examination, the veteran had 
been receiving intravenous injections of Remicade, which is 
an immunological agent used only in cases of moderate to 
severe Crohn's disease.  The examiner noted further that with 
the use of Remicade, the veteran's gastrointestinal symptoms 
had diminished.  The veteran's overall weight was stable; he 
was experiencing usually one formed bowel movement and often 
times a second loose bowel movement per day.  The veteran was 
still experiencing some associated abdominal cramping but 
much less with the Remicade.  However, the examination report 
indicates that because the Remicade did not control the 
veteran's diarrhea completely, he was prescribed the 
medication Questran as well.  There was no evidence of 
malnutrition, anemia, weight loss or malabsorption at that 
time.

With regard to the veteran's arthralgia, the examiner noted 
that it primarily involved the veteran's feet/ankles, knees, 
right greater than left, and hands.  

The veteran reported that the amount of pain he experienced 
in his hands varied from day to day, with him being quite 
comfortable on some days and experiencing pain even when 
grasping a light object on other days.  He described flare-
ups of varying degrees and frequencies and reported taking 
Ibuprofen during flare-ups.  The veteran did not report any 
overt swelling or redness in the joints but he did report 
that during flare-ups, his hands felt swollen and stiff.  

Physical examination of the hands revealed no obvious 
deformities, no effusion, no synovial thickening, and no 
redness.  However, there was tenderness noted over the 
metacarpophangeal joints of both hands.  Range of motion of 
the metacarpophangeal joints of the index, long, and ring 
little fingers of both hands was 0-90 degrees with mild 
discomfort at full flexion of 90 degrees.  However, the 
examiner estimated that with an acute flare, range of motion 
would be reduced to 0-45 degrees secondary to pain and 
stiffness.  Range of motion of the PIP joints of both hands, 
index, long, ring and little fingers, was 0-100 degrees 
comfortably.  However, the examiner estimated that range of 
motion would be additionally decreased to 0-50 degrees in all 
the PIP joints during an acute flare.  The joints were tested 
against resistance and there was no change.  The veteran's 
grip strength was 5/5 bilaterally.  The veteran was also able 
to approximate tip of each thumb to all the fingers without 
difficulty and the tips of the fingers approximated the 
palmar crease without difficulty.  The veteran also indicated 
that he was not able to perform manual labor due to the 
symptomatology described above.

The veteran reported that his right knee problems were worse 
than his left.  He complained of intermittent pain and 
stiffness in both knees.  He did not describe any swelling, 
increased heat or redness.  The examiner noted that there was 
occasional give way in both knees.  The veteran did not 
describe locking but the examiner did note that there were 
fatigability and lack of endurance for activities such as 
repetitive squatting, prolonged weight-bearing, etc.  The 
veteran reported that he was experiencing flare-ups without 
any known precipitant.  The examiner noted that there were no 
history of surgical intervention for the knees and no 
episodes of dislocation or recurrent subluxation.  The 
veteran reported occasionally taking Ibuprofen for his 
symptoms.  The examination report indicates that gross 
examination of both knees revealed that the veteran walked 
with a nonantalgic gait; there was no effusion, increased 
heat or redness; the ligaments were intact with negative 
Lachman's and negative drawer sign; and McMurray's sign was 
negative, bilaterally.  The report also indicates that range 
of motion of both knees actively, passively and repetitively 
and against resistance was 0-130 degrees with some pain at 
full flexion.  However, the examiner estimated that with any 
prolonged activity, range of motion would be additionally 
decreased bilaterally to 0-90 degrees secondary to pain, 
fatigability and stiffness.  The veteran also reported that 
he was not able to perform manual labor due to the symptoms 
described above.

In regard to his ankles/feet, the veteran's primary complaint 
was pain in both ankles with some associated pain in the 
longitudinal arch.  He did not describe swelling, but there 
was stiffness noted.  In addition, there was no increased 
heat or redness, giving way or locking noted.  The examiner 
did not that there was fatigability and lack of endurance for 
prolonged weight-bearing but no episodes of dislocation or 
subluxation.  The veteran also reported flare-ups of variable 
frequency and duration, with no known precipitant.  The 
veteran also indicated that Ibuprofen helped to relieve his 
symptoms.  The report also notes that the veteran was not 
using a prosthetic or assistive device and that there was no 
history of surgical intervention related to the ankles/feet.  
Gross examination of the ankles revealed no deformity and no 
increased heat or redness.  There was some tenderness below 
the external malleolus bilaterally noted.  According to the 
examination report, the veteran's ankles appeared to be quite 
stable with no laxity.  Ranges of motions of both ankles, 
actively, passively and repetitively and against resistance 
were plantar flexion from 0-50 degrees, dorsiflexion from 0-
15 degrees uncomfortably, invert ion from 0-30 degrees with 
some discomfort at full 30 degrees, and eversion from 0-15 
degrees comfortably.  However, the examiner estimated that 
during a flare-up, range of motion would be reduced with 
inversion to 0-15 degrees bilaterally and eversion 0-10 
degrees bilaterally, secondary to pain and stiffness.  The 
veteran also indicated that he was not able to perform manual 
labor due to the symptomatology described above.

The veteran also complained of intermittent sharp pain of 
variable frequency and intensity in both metatarsophalangeal 
(big toe) joints.  He did not describe any swelling at that 
time but indicated that from time to time, they do feel 
swollen.  He also reported experiencing fatigability and lack 
of endurance on those occasions.  The veteran indicated that 
there were no precipitating factors for episodes of swelling 
and pain.  The examiner noted that the veteran did not use 
corrective shoes or orthotics.  Gross examination of the 
first metatarsophalangeal joint bilaterally revealed some 
tenderness on the dorsum of the joints and range of motion of 
the joint actively, passively and repetitively was from 0-45 
degrees with some discomfort at full flexion.  However, the 
examiner estimated that with an acute flare, range of motion 
would be reduced to 0-25 degrees, secondary to pain and 
fatigability.

The veteran also indicated during the January 2006 
examination that he was experiencing increased problems 
related to his lower back and cervical spine region.  He 
complained primarily of stiffness and pain with activity such 
as prolonged weight-bearing, any repetitive bending or any 
attempted lifting of anything heavier than 25 pounds or more.  
The veteran also reported that Ibuprofen did not seem to help 
the stiffness at 20 degrees.  The veteran reported that there 
were no flare-ups but rather, ongoing day-to-day, moment to 
moment discomfort.  The veteran did not describe any 
associated features or symptoms such as radicular pain or 
sphincter dysfunction and he did not use any walking or 
assistive devices.  The examiner noted that there was no 
history of trauma or surgical intervention.   

Gross examination of the cervical spine revealed a somewhat 
increased cervical lordotic curve and there was some 
tenderness at the C7 articulation.  Ranges of motion of the 
cervical spine repetitively were flexion from 0-35/45 degrees 
and hyper-extension from 0-30/45 degrees.  Side bends to the 
left were 0-20/45 degrees and to the right were 0-30/45 
degrees and he rotated to the left from 0-45 degrees and to 
the right from 0-50/60 degrees.  However, the examiner 
estimated that with any prolonged physical activity of the 
cervical spine, particularly activities above the head or 
repetitive turning of the head such as when driving his truck 
in performance of his skills as a mason, range of motion 
would be decreased in extension to 0-15/45 degrees and 
rotation would be reduced bilaterally to 0-20/30 degrees.

The examination report also indicates that a review of 
imaging studies of the cervical spine revealed wide spread 
arthritic changes.  However, the examiner noted that the 
veteran was neurologically intact in both the upper and lower 
extremities.  

Examination of the lower back revealed the normal lordotic 
curve; the pelvic crests were horizontal; there was a 
moderate degree of lumbar paravertebral muscle spasm; and 
there was tenderness at the lumbosacral articulation.  
Flexion of the lumbar spine was 0-60/80 degrees with 
discomfort at end point, and hyper extension was 0-15/30 
degrees with pain at end point.  Side bends to either side 
were from 0-30/40 degrees with tightness at end point.  The 
examiner also estimated that with any prolonged weight-
bearing or any attempted repetitive bending, range of motion 
would be reduced in extension to 0 degrees, secondary to pain 
and flexion from 0-45 degrees, secondary to pain and 
stiffness.  The examiner also noted that the veteran was 
neurologically intact in the lower extremities.  Straight-leg 
raising on either side to 70 degrees was inhibited by tight 
hamstrings.  Sensation was intact to pinprick and light touch 
in the upper and lower extremities.  The examiner also noted 
that a review of the most recent lumbar spine imaging 
revealed spondylotic changes and disc space changes, most 
notably at L5 S1 level.  

The examiner diagnosed the veteran with Crohn's disease with 
residuals, arthralgias/arthritis, secondary to Crohn's 
disease, involving the hands, ankles, and feet; and 
degenerative arthritic disease of the cervical and lumbar 
spine, secondary to Crohn's disease.  He opined that the 
veteran was precluded from doing any manual labor due 
primarily to his joint and spine problems.

In a March 2006 rating decision, the RO granted an increased 
rating of 40 percent for arthralgia, effective April 7, 2005.

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  Disabilities of the digestive 
system are rated under Diagnostic Codes 7200 through 7354.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Limitation of motion of the minor or major wrist warrants a 
10 percent rating if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; the combined range of motion of the cervical spine 
is greater than 170 degrees but not greater than 335 degrees; 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or if 
there is a vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted if forward 
flexion of the cervical spine is to 15 degrees or less of if 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees, there is unfavorable 
ankylosis of the entire spine, or there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Analysis

Crohn's Disease

The veteran's service-connected Crohn's disease is presently 
rated by analogy as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7323.  Under this Code 
a 30 percent evaluation is warranted for moderately severe 
ulcerative colitis, with frequent exacerbations.  A higher 
evaluation of 60 percent requires the condition to be severe, 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  A 100 percent evaluation is 
warranted for pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication such as liver abscess.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

While the veteran continues to suffer from Crohn's disease, 
the symptomatology shown by the evidence is not more than 
moderately severe  The medical evidence of record fails to 
show that the veteran's Crohn's disease is manifested by 
numerous attacks a year with definite weight loss, 
malnutrition, and only fair health during remissions.  In 
fact, the evidence shows that throughout the appeal period, 
the veteran's weight has been stable within the 215-225 pound 
range and none of the VA examination reports indicate that 
there was ever any evidence of malnutrition.  In addition, 
the report from the veteran's most recent examination reveals 
that the veteran's gastrointestinal symptoms have diminished 
remarkably with the use of the immunological agent, Remicade.  
Accordingly, the Board finds that a rating in excess of 30 
percent under Diagnostic Code 7323 is not warranted.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  
The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalization for his Crohn's disease 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Arthralgia

Prior to April 7, 2005, the veteran's service-connected 
arthralgia was rated as 20 percent disabling by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5009, which provides that 
other types of arthritis will be rated as rheumatoid 
arthritis under Diagnostic Code 5002.

For active rheumatoid arthritis, a 20 percent rating is 
assigned for one or two exacerbations a year in a well-
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
are less than commensurate with the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A 100 percent rating is 
assigned with constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Chronic residuals of rheumatoid arthritis are to be rated on 
the basis of limitation of motion or ankylosis of the 
specific joints affected.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A Note to 
the Code provides that the rating for active process cannot 
be combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.

Degenerative arthritis established by X-ray findings will 
also be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The medical evidence of record for the period prior to April 
7, 2005, shows that the veteran consistently complained of 
pain and stiffness.  The evidence also shows that he was 
treated for his complaints with non-steroidal anti-
inflammatories and Celebrex.  However, the evidence also 
indicates that throughout this time period, on physical 
examination, there was no evidence of joint swelling, heat or 
redness.  Although tenderness of the PIP joints was noted on 
the March 2001 examination, the examiner also stated that 
there was no limitation of those joints or any other joints.  
Based on the foregoing evidence, the Board finds that for the 
period prior to April 7, 2005, the veteran did not exhibit 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings.  
Furthermore, there was no evidence during that period of 
incapacitating exacerbations occurring 3 or more times a 
year.  Accordingly, the Board finds that a disability rating 
in excess of 20 percent is not warranted for the period prior 
to April 7, 2005.

For the period beginning April 7, 2005, the veteran's 
arthralgia/arthritis  has been rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5009.

While there is objective evidence during this period of 
painful joints, stiffness, fatigability and lack of endurance 
during repetitive squatting and prolonged weight-bearing, 
there is no evidence of weight loss, anemia or other 
symptomatology productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year.  Therefore, a rating in excess of 40 percent is 
not warranted for the active process.

With respect to chronic residuals, the Board notes that at 
the rheumatology consultation on April 7, 2005, most of the 
veteran's pain was attributed to poor posture and body 
mechanics.  The consultant did not specifically attribute any 
significant functional impairment to the service-connected 
disability, although she did state that there was slight 
limitation of motion of the neck.  This extent of limitation 
of motion would be considered no more than 10 percent 
disabling under Diagnostic Code 5242.  

At the VA examination on January 3, 2006, the veteran was 
found to have arthralgias/arthritis of the hands, ankles and 
feet.  He was also found to have degenerative arthritis of 
the cervical and lumbar spine as a result of Crohn's disease.  
This examiner provided information specifically addressing 
the Deluca factors discussed above.  The range of motion 
testing disclosed limitation of motion of the cervical spine 
sufficient to justify a 10 percent rating under the general 
formula for rating diseases and injuries of the spine.  It 
also disclosed sufficient limitation of motion of the lumbar 
spine to justify a 20 percent rating under the general 
formula for rating diseases and injuries of the spine.  Even 
with consideration of all pertinent disability factors, it is 
clear that forward flexion of the veteran's cervical spine is 
greater than 30 degrees.  In addition, muscle spasm or 
guarding in the cervical area was not found, and the combined 
range of motion of the cervical spine is consistent with a 10 
percent rating.  Therefore, a rating in excess of 10 percent 
is not warranted for the cervical spine.  Similarly, it is 
clear that forward flexion of the lumbar spine is not limited 
to 30 degrees or less so a rating in excess of 20 percent is 
not warranted for the veteran's lumbosacral spine.

The VA examination on January 3, 2006, disclosed no 
limitation of motion of the fingers but the examiner did 
indicate that there would be some limitation of motion of the 
metacarpophalangeal and proximal interphalangeal joints of 
several fingers during flare ups.  Multiple involvement of 
the interphalangeal, metacarpal and metacarpophalangeal 
joints are considered a group of minor joints.  38 C.F.R. 
§ 4.45.  Therefore, a 10 percent rating is warranted for 
noncompensable limitation of motion of each hand.  Similarly, 
the veteran did not have limitation of motion of either knee 
that would justify a compensable rating under Diagnostic Code 
5260 or 5261, but there was pain at full flexion of each 
knee.  In addition, although he had no significant limitation 
of motion of either ankle on range of motion testing in 
January 2006, the examiner believed that there would be 
limitation of motion due to pain and stiffness during flare 
ups.  Accordingly, the Board concludes that a 10 percent 
rating is warranted for each of these major joints.  Although 
it was also noted that the veteran had some discomfort at 
full flexion of the first metatarsophalangeal joint of each 
foot and to have additional limitation of motion during flare 
ups, multiple involvements of joints in either foot were not 
found.  Therefore, neither foot qualifies for a compensable 
rating on the basis of limitation of motion of a group of 
minor joints.  See 38 C.F.R. § 4.45. 

In sum, the Board has determined that for the period 
beginning January 3, 2006, it would be to the veteran's 
advantage to rate the disability on the basis of chronic 
residuals because the disability warrants a 20 percent rating 
for the lumbar spine, and 10 percent ratings for the cervical 
spine, right hand, left hand, right knee, left knee, right 
ankle and left ankle.  


							(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 30 percent for Crohn's 
disease is denied.

The Board having determined that the veteran's 
arthralgia/arthritis does not warrant a rating in excess of 
20 percent prior to April 7, 2005, or a rating in excess of 
40 percent from April 7, 2005, to January 2, 2006, the appeal 
is denied to this extent.

The Board having determined that from January 3, 2006, the 
veteran's arthralgia/arthritis warrants a 20 percent rating 
for the lumbar spine, and 10 percent ratings for the cervical 
spine, right hand, left hand, right knee, left knee, right 
ankle and left ankle, the appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


